                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:18CR279

       vs.
                                                                       ORDER
ALYAS BERTUCCI, TAYLOR MORRIS and
DAJUAN PARKER

                      Defendant.


        This matter is before the court on Defendant Bertucci’s Unopposed Motion to Continue
Trial [79] and Defendant Parker’s Unopposed Motion to Continue Trial [80]. Counsel for
Defendants are seeking additional time to interview witnesses and review potential evidence with
the government. For good cause shown,

      IT IS ORDERED that Defendant Bertucci’s Unopposed Motion to Continue Trial [79]
and Defendant Parker’s Unopposed Motion to Continue Trial [80] are granted as follows:

       1. The jury trial, as to all defendants, now set for January 29, 2019, is continued to
April 30, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and April 30, 2019, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), ((7)(A) & (B)(iv).

       Dated this 15th day of January 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
